ORDER
This Court has received information that respondent is incapacitated and unable to continue with the practice of law.
IT IS ORDERED that respondent is transferred to disability inactive status.
IT IS FURTHER ORDERED that Robert Vaux, Esquire, of Hilton Head, is hereby appointed to take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of the clients of Ernest Lotito.
IT IS FURTHER ORDERED that Robert Vaux, Esquire, shall take custody of Ernest Lotito’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts Mr. Lotito may have maintained, with authority to make deposits or disbursements from the account(s), as are reasonably necessary. Mr. Vaux may apply to the Chairperson of the Board of Grievances and Discipline for authority to make any disbursements that appear to be unusual or out of the ordinary.
This Order, when served on any bank maintaining a trust, operating and/or escrow account(s) of Ernest Lotito will serve as notice to the bank that Robert Vaux, Esquire, has been duly appointed by this Court.
*370Mr. Vaux will be relieved of this appointment, by Order of this Court, upon proof of compliance with Paragraph 33, Rule 413, SCACR.
This Order shall be made public.
/s/ Ernest A. Finney, Jr., C.J.
For the Court